Exhibit 10.25

 

SECOND AMENDMENT TO AMENDED AND
RESTATED CREDIT AND GUARANTY AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Amendment”) is made as of the 16th day of December, 2003, by and among
(i) SL GREEN OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Borrower”), (ii) SL GREEN REALTY CORP., a Maryland corporation (the “Company”,
and a “Guarantor”), (iii) each of the direct and indirect Subsidiaries of
Borrower or the Company that is a signatory hereto under the caption
“Guarantors” on the signature pages hereto, (iv) each of the financial
institutions that is a signatory hereto under the caption “Lenders” on the
signature pages hereto (individually, a “Lender” and, collectively, the
“Lenders”) and (v) WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders hereunder (in such
capacity, “Agent”), and is made with reference to that certain Amended and
Restated Credit and Guaranty Agreement dated as of February 6, 2003, by and
among Borrower, Guarantors signatory thereto, the Lenders signatory thereto,
Agent and others, as amended by First Amendment To Amended and Restated Credit
and Guaranty Agreement dated as of June 5, 2003 by and among Borrower, the
Company, Guarantors signatory thereto, the Lenders, Agent and others
(collectively, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

 

RECITALS

 

A.    Under the terms of the Credit Agreement, the Lenders are to provide to
Borrower an unsecured term loan facility in the maximum amount of $200,000,000
(the “Facility”).

 

B.    The Borrower and the Company have requested that the Lenders agree to
certain amendments of the Credit Agreement.

 

C.    The Requisite Lenders are willing to amend the Credit Agreement, subject
to the terms and conditions of this Amendment.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 


1.     DEFINED TERMS.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS USED
HEREIN SHALL HAVE THE MEANINGS, IF ANY, ASSIGNED TO THEM IN THE CREDIT
AGREEMENT.

 


2.     AMENDMENTS TO § 1.1 OF CREDIT AGREEMENT.

 

(i)    § 1.1 of the Credit Agreement shall be amended by deleting the definition
of “Unconsolidated Entity” in its entirety and replacing it with the following:

 

--------------------------------------------------------------------------------


 

“Unconsolidated Entity.  As of any date, any Person, other than a Wholly Owned
Subsidiary, in whom the Borrower, the Company or any Related Company holds an
Investment, regardless of whether the financial results of such Person would or
would not be consolidated under Generally Accepted Accounting Principles with
the financial statements of the Borrower, if such statements were prepared as of
such date. Unconsolidated Entities existing on the date hereof are set forth in
Schedule 1.3.”

 

(ii)           § 1.1 of the Credit Agreement shall be further amended by
inserting the following additional defined terms in their respective
alphabetical order:

 


“AS-IS VALUE.  FOR ANY REAL ESTATE ASSET SET FORTH ON SCHEDULE 8.2(H) (AS SUCH
SCHEDULE SHALL BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME), THE “AS-IS” VALUE
OF SUCH REAL ESTATE ASSET AS DETERMINED BY A FIRREA COMPLIANT MAI APPRAISAL
SUPPLIED BY BORROWER WHICH IS LESS THAN ONE YEAR OLD FROM THE DATE OF SUCH
DETERMINATION AND WHICH IS ACCEPTABLE TO THE AGENT AND THE BORROWER; PROVIDED,
HOWEVER, THAT FOR ANY REAL ESTATE ASSET FOR WHICH NO SUCH APPRAISAL IS
AVAILABLE, “AS-IS VALUE” SHALL BE THE VALUE DETERMINED BY DIVIDING THE ADJUSTED
NET OPERATING INCOME FOR THE IMMEDIATELY PRECEDING FISCAL QUARTER, ANNUALIZED,
FOR SUCH REAL ESTATE ASSET BY THE CAPITALIZATION RATE (WHICH SHALL IN NO EVENT
EXCEED 9.0%) SET FORTH FOR SUCH REAL ESTATE ASSET ON SCHEDULE 8.2(H) (AS SUCH
SCHEDULE SHALL BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME).”

 


(B)           “1221 AVENUE OF THE AMERICAS INVESTMENT.  AN INVESTMENT IN LESS
THAN ALL  OF THE ECONOMIC AND BENEFICIAL OWNERSHIP INTERESTS IN THE 1221 AVENUE
OF THE AMERICAS OWNER.

 


(C)           “1221 AVENUE OF THE AMERICAS INVESTMENT PARTY.  ANY AFFILIATE OF
BORROWER WHICH DIRECTLY OR INDIRECTLY OWNS OR CONTROLS THE 1221 AVENUE OF THE
AMERICAS INVESTMENT, PROVIDED THAT IF BORROWER DIRECTLY OWNS OR CONTROLS THE
1221 AVENUE OF THE AMERICAS INVESTMENT, BORROWER SHALL BE THE 1221 AVENUE OF THE
AMERICAS INVESTMENT PARTY.


 


(D)           “1221 AVENUE OF THE AMERICAS INVESTMENT PERIOD.  ANY PERIOD OF
TIME DURING WHICH THE 1221 AVENUE OF THE AMERICAS INVESTMENT PARTY OWNS OR
CONTROLS THE 1221 AVENUE OF THE AMERICAS INVESTMENT.

 


(E)           “1221 AVENUE OF THE AMERICAS OWNER. ROCK-MCGRAW, INC., A NEW YORK
CORPORATION (“ROCK-MCGRAW”), THE FEE OWNER OF THE PREMISES LOCATED AT 1221
AVENUE OF THE AMERICAS, NEW YORK, NEW YORK AS OF THE DATE HEREOF, OR ANY
SUCCESSOR TO ROCK-MCGRAW AS FEE OWNER OF THE PREMISES LOCATED AT 1221 AVENUE OF
THE AMERICAS, NEW YORK, NEW YORK.


 


(F)            “WHOLLY OWNED SUBSIDIARY. AS TO ANY PERSON, A SUBSIDIARY OF SUCH
PERSON ALL OF THE OUTSTANDING OWNERSHIP INTERESTS OF WHICH SUBSIDIARY (OTHER
THAN DIRECTORS’ QUALIFYING SHARES) SHALL AT THE TIME BE OWNED BY SUCH PERSON OR
BY ONE OR MORE WHOLLY OWNED SUBSIDIARIES OF SUCH PERSON.”

 

2

--------------------------------------------------------------------------------


 


3.             ADDITIONAL AMENDMENTS TO CREDIT AGREEMENT.

 

(i)            § 8.2(h) of the Credit Agreement is amended by deleting the next
to last paragraph of such Section in its entirety  and replacing it with the
following:

 

“Notwithstanding the foregoing to the contrary, if, but only for so long as
either (x) all Indebtedness of the Unconsolidated Entities does not exceed
seventy-two percent (72%) of the aggregate dollar amount of the As-Is Values for
all Real Estate Assets of such Unconsolidated Entities or (y) Structured Finance
Investments do not exceed twelve percent (12%) of Total Assets, then

 

(i)            the Permitted Investments Cap shall increase from twenty-five
percent (25%) of Total Assets to (A) during the 1221 Avenue of the Americas
Investment Period, thirty-nine percent (39%) of Total Assets, or (B) during all
other periods, thirty percent (30%) of Total Assets; and

 

(ii)           the Maximum Percentage of Total Assets in respect of
Unconsolidated Entities (as described above) shall increase from twenty percent
(20%) to (A) during the 1221 Avenue of the Americas Investment Period, thirty
percent (30%), or (B) during all other periods, twenty-five percent (25%).”

 

(ii)           § 9.4 of the Credit Agreement is amended by deleting subsection
(b) in its entirety  and replacing it with the following:

 

“(b)         The Borrower and the Company will not at any time permit the
outstanding balance of Secured Recourse Indebtedness to exceed  (x) during the
1221 Avenue of the Americas Investment Period, twelve percent (12%) of Total
Assets, or (y) during all other periods, ten percent (10%) of Total Assets.”

 

(iii)          § 9 of the Credit Agreement is amended by inserting therein a new
§ 9.9, as follows:

 

“§ 9.9.  Indebtedness of the 1221 Avenue of the Americas Investment Party.  (i) 
During the 1221 Avenue of the Americas Investment Period, Indebtedness of the
1221 Avenue of the Americas Owner will not at any time exceed twenty-five
percent (25%) of the aggregate Adjusted Net Operating Income for the immediately
preceding fiscal quarter, annualized, for the Real Estate Asset constituting the
premises located at 1221 Avenue of the Americas, New York, New York, divided by
eight percent (8%).

 

(ii)           During the 1221 Avenue of the Americas Investment Period, the
aggregate Indebtedness of the Unconsolidated Entities will not at any time
exceed seventy-two percent (72%) of the aggregate dollar amount of the As-Is
Values for all Real Estate Assets of such Unconsolidated Entities as of such
time.”

 

(iv)          § 9.9 of the Credit Agreement (as in effect immediately prior to
this Amendment becoming effective) is amended (x) by renumbering such section as

 

3

--------------------------------------------------------------------------------


 

§ 9.10 and (y) by deleting therefrom the term “§ 9.8” in each instance it
appears and inserting in lieu thereof the term “§ 9.9”.

 

(v)           The Credit Agreement is further amended by adding thereto a
Schedule 8.2(h), in the form and substance set forth on Annex A attached hereto.

 

(vi)          In connection with the foregoing amendments, Schedule I to the
Compliance Certificate will, in addition to the items currently set forth
therein, set forth the financial data, computations and other matters required
to establish compliance with the provisions of § 9.9.

 


4.             AGREEMENTS OF GUARANTORS.  EACH OF THE GUARANTORS

 

(i)            acknowledges and consents to the execution, delivery and
performance by Borrower and the Company of this Amendment; and

 

(ii)           reaffirms and agrees that the respective Guaranty as to which
such Guarantor is party under the Credit Agreement and all other Loan Documents
executed and delivered by such Guarantor to the Agent and the Lenders in
connection with the Credit Agreement are in full force and effect, without
defense, offset or counterclaim and will so continue.

 


5.             REPRESENTATIONS AND WARRANTIES.  BORROWER AND EACH OF THE
GUARANTORS HEREBY JOINTLY AND SEVERALLY REPRESENT AND WARRANT TO THE AGENT AND
THE LENDERS AS FOLLOWS:

 


(A)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER AND THE
GUARANTORS OF THIS AMENDMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
AND OTHER ACTION AND DO NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT
OR APPROVAL OF, NOTICE TO OR ACTION BY, ANY PERSON (INCLUDING ANY GOVERNMENTAL
AUTHORITY) IN ORDER TO BE EFFECTIVE AND ENFORCEABLE.  THIS AMENDMENT AND THE
CREDIT AGREEMENT EACH CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATION OF
BORROWER AND EACH OF THE GUARANTORS WHICH ARE PARTIES THERETO, RESPECTIVELY,
ENFORCEABLE AGAINST THEM IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, WITHOUT
DEFENSE, COUNTERCLAIM OR OFFSET.

 


(C)           NONE OF THE ORGANIZATIONAL DOCUMENTS, INCLUDING, BUT NOT LIMITED
TO, PARTNERSHIP AGREEMENTS, OPERATING AGREEMENTS, LIMITED LIABILITY COMPANY
AGREEMENTS AND BY-LAWS, OF (1) BORROWER AND EACH OF THE GUARANTORS (OTHER THAN
GREEN 317 MADISON LLC (“GREEN 317”)) HAS BEEN AMENDED OR MODIFIED SINCE
MARCH 17, 2003, EXCEPT THAT (I) THE ARTICLES OF INCORPORATION OF THE COMPANY
HAVE BEEN SUPPLEMENTED BY ARTICLES SUPPLEMENTARY ESTABLISHING AND FIXING THE
RIGHTS AND PREFERENCES OF A SERIES OF SHARES OF PREFERRED STOCK DATED
DECEMBER 9, 2003 (THE “ARTICLES SUPPLEMENTARY”) AND (II) THE PARTNERSHIP
AGREEMENT OF BORROWER HAS BEEN AMENDED BY THIRD AMENDMENT TO THE FIRST AMENDED
AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF BORROWER DATED

 

4

--------------------------------------------------------------------------------


 


DECEMBER 12, 2003 (THE “THIRD AMENDMENT”) AND (2) GREEN 317 HAS BEEN AMENDED OR
MODIFIED SINCE SEPTEMBER 23, 2003.

 


(D)           BORROWER AND EACH OF THE GUARANTORS ARE ENTERING INTO THIS
AMENDMENT ON THE BASIS OF ITS OWN INVESTIGATION AND FOR ITS OWN REASONS, WITHOUT
RELIANCE UPON THE AGENT, THE LENDERS, ANY OF THEIR RESPECTIVE AFFILIATES OR ANY
OTHER PERSON AND HEREBY ACKNOWLEDGE AND AGREE THAT THEY ARE NOT AWARE (I) OF ANY
CLAIM OR CAUSE OF ACTION AGAINST THE AGENT, ANY LENDER OR ANY OF THEIR
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES, ARISING FROM OR
IN CONNECTION WITH THE LOAN DOCUMENTS OR OTHERWISE AND (II) THAT THERE ARE ANY
CLAIMS, DEMANDS, OFFSETS OR DEFENSES AT LAW OR IN EQUITY THAT WOULD DEFEAT OR
DIMINISH THE RIGHTS AND REMEDIES OF AGENT OR THE LENDERS UNDER THE LOAN
DOCUMENTS.

 


(E)           THE LIST OF UNCONSOLIDATED ENTITIES SET FORTH ON SCHEDULE 1.3 OF
THE CREDIT AGREEMENT IS TRUE, CORRECT AND COMPLETE AS OF THE DATE HEREOF.

 


6.             EFFECTIVE DATE.  THIS AMENDMENT WILL BECOME EFFECTIVE AS OF
DECEMBER 16, 2003  PROVIDED THAT EACH OF THE FOLLOWING CONDITIONS PRECEDENT IS
SATISFIED BEFORE THE CLOSE OF BUSINESS ON SUCH DATE (THE “EFFECTIVE DATE”):

 


(A)           THE AGENT HAS RECEIVED FROM BORROWER, EACH OF THE GUARANTORS AND
EACH OF THE REQUISITE LENDERS A DULY EXECUTED ORIGINAL (OR, IF ELECTED BY THE
AGENT, AN EXECUTED FACSIMILE COPY) OF THIS AMENDMENT BY NO LATER THAN 9:00 AM
(NEW YORK TIME) ON  DECEMBER 16, 2003.

 


(B)           THE AGENT HAS RECEIVED FROM (I) BORROWER AND EACH OF THE
GUARANTORS A COPY OF A RESOLUTION PASSED BY THE BOARD OF DIRECTORS OF SUCH
CORPORATION (OR OTHER EVIDENCE SATISFACTORY TO THE AGENT IN THE CASE OF SUCH A
PERSON WHICH IS NOT A CORPORATION), CERTIFIED BY THE SECRETARY OR AN ASSISTANT
SECRETARY OF SUCH CORPORATION (OR SUCH OTHER PERSON SATISFACTORY TO THE AGENT IN
THE CASE OF SUCH A PERSON WHICH IS NOT A CORPORATION) AS BEING IN FULL FORCE AND
EFFECT ON THE DATE HEREOF, AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AMENDMENT AND (II) A CERTIFICATE FROM THE SECRETARY OF THE COMPANY
CERTIFYING THAT ATTACHED TO SUCH CERTIFICATE ARE TRUE, CORRECT AND ACCURATE
COPIES OF THE ARTICLES SUPPLEMENTARY AND THE THIRD AMENDMENT.

 


(C)           THE AGENT SHALL HAVE RECEIVED FROM THE COMPANY A CERTIFICATE OF A
RESPONSIBLE OFFICER OF EACH OF BORROWER AND THE COMPANY DATED AS OF THE
EFFECTIVE DATE STATING THAT ALL REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN
ARE TRUE AND CORRECT ON AND AS OF THE EFFECTIVE DATE AS THOUGH MADE ON AND AS OF
SUCH DATE.

 


(D)           THE AGENT SHALL HAVE RECEIVED AN OPINION OF COUNSEL TO THE
BORROWERS AND THE GUARANTORS IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT;

 


(E)           BORROWER OR THE COMPANY SHALL HAVE PAID (I) THE EXPENSES OF THE
AGENT, INCLUDING ITS ATTORNEYS’ REASONABLE FEES AND DISBURSEMENTS, AND (II) TO
THE

 

5

--------------------------------------------------------------------------------


 


AGENT FOR THE BENEFIT OF THE LENDERS, THE AMENDMENT FEE EQUAL TO .15% OF THE
TOTAL COMMITMENT AS OF THE EFFECTIVE DATE.

 

For purposes of determining compliance with the conditions specified in this
Section 6, each Lender that has executed the First Amendment shall be deemed to
have consented to, approved or accepted, or to be satisfied with, each document
or other matter either sent, or made available for inspection, by the Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender.

 


7.             MISCELLANEOUS.

 

(A)           EXCEPT AS HEREIN EXPRESSLY AMENDED, ALL TERMS, COVENANTS AND
PROVISIONS OF THE CREDIT AGREEMENT ARE AND SHALL REMAIN IN FULL FORCE AND EFFECT
AND ALL REFERENCES THEREIN TO SUCH CREDIT AGREEMENT SHALL HENCEFORTH REFER TO
THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT.  THIS AMENDMENT SHALL BE
DEEMED TO BE A “LOAN DOCUMENT” FOR ALL PURPOSES OF THE CREDIT AGREEMENT AND ALL
OTHER LOAN DOCUMENTS.

 

(B)           THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NO
THIRD PARTY BENEFICIARIES ARE INTENDED IN CONNECTION WITH THIS AMENDMENT.

 

(c)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(D)           THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.  EACH OF THE PARTIES HERETO
UNDERSTANDS AND AGREES THAT THIS DOCUMENT (AND ANY OTHER DOCUMENT REQUIRED
HEREIN) MAY BE DELIVERED BY ANY PARTY THERETO EITHER IN THE FORM OF AN EXECUTED
ORIGINAL OR AN EXECUTED ORIGINAL SENT BY FACSIMILE TRANSMISSION TO BE FOLLOWED
PROMPTLY BY MAILING OF A HARD COPY ORIGINAL, AND THAT RECEIPT BY THE AGENT OF A
FACSIMILE TRANSMITTED DOCUMENT PURPORTEDLY BEARING THE SIGNATURE OF A PARTY
HERETO SHALL BIND SUCH PARTY WITH THE SAME FORCE AND EFFECT AS THE DELIVERY OF A
HARD COPY ORIGINAL.  ANY FAILURE BY THE AGENT TO RECEIVE THE HARD COPY EXECUTED
ORIGINAL OF SUCH DOCUMENT SHALL NOT DIMINISH THE BINDING EFFECT OF RECEIPT OF
THE FACSIMILE TRANSMITTED EXECUTED ORIGINAL OF SUCH DOCUMENT OF THE PARTY WHOSE
HARD COPY PAGE WAS NOT RECEIVED BY THE AGENT.

 

(E)           THIS AMENDMENT, TOGETHER WITH THE CREDIT AGREEMENT, CONTAINS THE
ENTIRE AND EXCLUSIVE AGREEMENT OF THE PARTIES HERETO WITH REFERENCE TO THE
MATTERS DISCUSSED HEREIN AND THEREIN.  THIS AMENDMENT SUPERSEDES ALL PRIOR
DRAFTS AND COMMUNICATIONS WITH RESPECT THERETO.  THIS AMENDMENT MAY NOT BE
AMENDED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF § 26 OF THE CREDIT
AGREEMENT.

 

6

--------------------------------------------------------------------------------


 

(F)            IF ANY TERM OR PROVISION OF THIS AMENDMENT SHALL BE DEEMED
PROHIBITED BY OR INVALID UNDER ANY APPLICABLE LAW, SUCH PROVISION SHALL BE
INVALIDATED WITHOUT AFFECTING THE REMAINING PROVISIONS OF THIS AMENDMENT OR THE
CREDIT AGREEMENT, RESPECTIVELY.

 

(G)           NEITHER BORROWER NOR ANY GUARANTOR SHALL INCLUDE ANY REFERENCE
(WRITTEN OR ORAL) TO THE AGENT, ANY LENDER OR ANY LOAN DOCUMENT IN ANY PUBLIC
STATEMENT, DISCLOSURE, FILING OR PRESS RELEASE UNLESS THE INCLUSION OF SUCH
REFERENCE IS REQUIRED BY APPLICABLE LAW (IN THE REASONABLE OPINION OF THE
COMPANY AND ITS COUNSEL).  TO THE EXTENT ANY SUCH REFERENCE IS MADE NONE OF THE
AGENT OR ANY LENDER SHALL BE DEEMED TO HAVE APPROVED, CONSENTED TO OR OTHERWISE
AUTHORIZED THE SAME, UNLESS SUCH APPROVAL, CONSENT OR AUTHORIZATION SHALL BE IN
WRITING EXECUTED BY THE AGENT AND EACH LENDER REFERRED TO THEREIN.

 

(H)           THE COMPANY COVENANTS TO PAY TO OR REIMBURSE THE AGENT, UPON
DEMAND, FOR (I) ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AMENDMENT, AND (II) ANY AND ALL
OTHER ACCRUED BUT UNPAID AMOUNTS DUE AND OWING IN ACCORDANCE WITH § 15 OF THE
CREDIT AGREEMENT.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed in the City of New York, New York and the other parties hereto have
caused this Amendment to be duly executed, each as of the date first above
written

 

 

BORROWER:

 

 

 

 

SL GREEN OPERATING PARTNERSHIP,
L.P.

 

 

 

 

By:

SL GREEN REALTY CORP., its
general partner

 

 

 

 

 

By

 

 

 

 

Name:
Title:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

SL GREEN REALTY CORP., a Maryland
corporation

 

 

 

 

By

 

 

 

Name:
Title:

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

 

NEW GREEN 1140 REALTY LLC, a New
York limited liability company

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its manager

 

 

 

 

 

 

By:

SL Green Realty Corp., a
Maryland corporation, its
general partner

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:
Title:

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

SLG 17 BATTERY LLC, a New York
limited liability company

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its manager

 

 

 

 

 

 

By:

SL Green Realty Corp., a
Maryland corporation, its
general partner

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:
Title:

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

 

SL GREEN MANAGEMENT LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its manager

 

 

 

 

 

 

By:

SL Green Realty Corp., a
Maryland corporation, its
general partner

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:
Title:

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

SLG IRP REALTY LLC, a New York
limited liability company

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its manager

 

 

 

 

 

 

By:

SL Green Realty Corp., a
Maryland corporation, its
general partner

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:
Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

 

GREEN 286 MADISON LLC, a New York
limited liability company

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its manager

 

 

 

 

 

 

By:

SL Green Realty Corp., a
Maryland corporation, its
general partner

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:
Title:

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

GREEN 317 MADISON LLC, a Delaware
limited liability company

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its manager

 

 

 

 

 

 

By:

SL Green Realty Corp., a
Maryland corporation, its
general partner

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:
Title:

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

 

GREEN 292 MADISON LLC, a New York
limited liability company

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its manager

 

 

 

 

 

 

By:

SL Green Realty Corp., a
Maryland corporation, its
general partner

 

 

 

 

 

 

 

By

 

 

 

 

 

Name:
Title:

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

GREEN 110 EAST 42nd LLC, a Delaware
limited liability company

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its sole member

 

 

 

 

 

 

By

 

 

 

 

Name:
Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

GREEN 1372 BROADWAY LLC, a
Delaware limited liability company

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its sole member

 

 

 

 

 

By

 

 

 

 

Name:
Title:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

GREEN 1466 BROADWAY LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its sole member

 

 

 

 

 

By

 

 

 

 

Name:
Title:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

GREEN 440 NINTH LLC, a Delaware
limited liability company

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its sole member

 

 

 

 

 

By

 

 

 

 

Name:
Title:

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

GREEN 470 PAS LLC, a Delaware limited
liability company

 

 

 

 

By:

SL Green Operating Partnership,
L.P., a Delaware limited partnership,
its sole member

 

 

 

 

 

By

 

 

 

 

Name:
Title:

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, As Administrative Agent

 

 

 

By

 

 

 

 

Christopher B. Wilson
Vice President

 

 

 

 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

Christopher B. Wilson
Vice President

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

COMMERZBANK AG NEW YORK
BRANCH

 

 

 

By

 

 

 

 

Name:
Title:

 

 

 

 

 

By

 

 

 

 

Name:
Title:

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

EUROHYPO AG, NEW YORK BRANCH

 

 

 

By

 

 

 

 

Name:
Title:

 

 

 

 

 

By

 

 

 

 

Name:
Title:

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

PB CAPITAL CORPORATION

 

 

 

By

 

 

 

 

Name:
Title:

 

 

 

 

 

By

 

 

 

 

Name:
Title:

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By

 

 

 

 

Name:
Title:

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

HSH NORDBANK AG, NEW YORK BRANCH

 

 

 

By

 

 

 

 

Name:
Title:

 

 

 

 

 

By

 

 

 

 

Name:
Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Schedule 8.2(h)

 

 

Unconsolidated Real Estate Asset

 

Valuation Cap Rate

180 Madison Ave.

 

9

%

1250 Broadway

 

9

%

1515 Broadway

 

8.5

%

321 W. 44th St.

 

9

%

1 Park Ave.

 

9

%

100 Park Ave.

 

8.5

%

1221 Ave. of the Americas

 

8

%

 

 

--------------------------------------------------------------------------------